Citation Nr: 1619812	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  07-37 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back strain and degenerative joint disease, in excess of 20 percent prior to January 24, 2013 and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1989 to April 1995.  

This matter comes before the Board of Veterans'Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously denied the claim in November 2013.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further appellate action. 

In June 2015, the Board remanded this matter for further development.  


FINDINGS OF FACT

1. Prior to January 24, 2013, the Veteran's lumbar spine disability was manifested by pain and limitation of motion, but with forward flexion greater than 30 degrees; ankylosis of the entire thoracolumbar spine was not present.

2. From January 24, 2013, the Veteran's lumbar spine disability has been manifested by pain and limitation of motion, but without unfavorable ankylosis of the entire thoracolumbar spine.  

3. The Veteran does not have radiculopathy or any other separately ratable neurological manifestations of his lumbar spine disability.  






CONCLUSIONS OF LAW

1. Prior to January 24, 2013, the criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 (2015).

2. From January 24, 2013, the criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in August 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are post-service treatment records and VA examination reports.  VA examinations were conducted in September 2007, January 2013, and September 2015.  
	
The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, a VA examination was conducted and an opinion was obtained.  This opinion is adequate for purposes of rating the disability as it was made after a review of the relevant history, including the Veteran's statements, review of diagnostic testing, and performance of an examination.  The case was also referred to the Director of Compensation Service for extraschedular consideration as requested by the Board.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

Service connection for the Veteran's lumbar spine disability was established in a June 1995 rating decision.  The instant claim for an increased rating was received in August 2007.  The Veteran seeks a rating in excess of 20 percent prior to January 24, 2013, and in excess of 40 percent from January 24, 2013, for his service-connected lumbar spine disability.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015), see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242 (degenerative arthritis of the spine), which utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").  The RO assigned a 20 percent rating for the period prior to January 24, 2013.  In November 2015, the RO assigned a 40 percent rating from January 24, 2013 and thereafter.
The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent par, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

Throughout the course of the appeal the Veteran has reported symptoms including daily low back pain, radiating pain to his left leg, and some numbness.  He has taken nonsteroidal anti-inflammatory drugs and worn a back brace for the pain.  The Veteran reported that it is hard for him to run, take long walks, work in his bucket at the cable company and climb ladders.   

In September 2007, the Veteran was afforded a VA examination.  At the time, he complained of daily low back pain radiating to his left leg.  He indicated that he had to walk with a cane and that he used a back brace.  Also, he reported weekly flare ups that lasted for several hours and that he would have to treat the pain with Motrin and a muscle relaxer.  There were no episodes of incapacitating episodes requiring bed rest for the condition.  The physical examination showed that he lacked 20 inches of being able to touch his toes, he had difficulty standing on his tiptoes and on one foot, and that he had difficulty walking on his heels.  The Veteran's gait was somewhat stiff with lumbar splinting but it was mildly broad based.  Range of motion testing of the thoracolumbar spine revealed flexion to 40 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 10 degrees, for a combined range of motion of 115 degrees.  The examiner noted pain with all range of motion but no additional limitation of motion following repetitive motion.  Additionally, the examiner noted that the sensory examination was normal in both lower extremities.  An MRI of the lumbosacral spine showed a mild degree of degenerative stenosis at several levels with no compression of the thecal sac being observed.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  

The Veteran had a lumbar spine x-ray in February 2008.  The results were negative for any abnormalities.  

A VA treatment record from August 2012 noted that the Veteran had tenderness to palpitation of the lumbar spine.  His motor function, reflexes and sensation were intact and he had a stable gait with comfortable posture.  A May 2013 treatment note indicated that the Veteran had lower back pain with radiation to the left leg with pain and numbness.  An MRI showed mild degenerative joint disease at L1-2, L4-5, and L5-S1with non-extruding discs.  There was no nerve encroachment or spinal stenosis.  The Veteran declined pain medication or a muscle relaxant. 

Following a remand, the Veteran was afforded another VA examination in January 2013.  The Veteran was diagnosed with chronic lumbar strain and degenerative disc disease of the lumbar spine, as well as arthritis.  The Veteran told the examiner that he was in constant pain but that he was not taking medication to control the pain and instead used an elastic back brace at all times when he was awake, a TENS unit and heating pad for pain.  The Veteran reported that kneeling and weather changes caused him to have flare ups of back pain.  

Upon range of motion testing of the thoracolumbar spine, the examination revealed flexion to 10 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 30 degrees, for a combined range of motion of 120 degrees; painful motion was present.  The examiner noted less movement than normal and pain on movement with repetitive use testing.  The Veteran had pain to palpation of the soft tissues over the midline of the sacrum and both posterior iliac spines.  Guarding or muscle spasm resulting in abnormal gait or abnormal spinal contour was not present.  Strength was 5/5 with no muscle atrophy.  Reflex and sensory examination was normal.  The examination revealed that the Veteran did not have ankylosis, radiculopathy or intervertebral disc syndrome.  However, the examiner noted that the Veteran exhibited a non-physiologic response to muscle testing with unreproducible muscle strength testing during the exam.  When distracted, his muscle strength was equal bilaterally at the quads, hamstrings, calves and feet.  The examiner indicated that the Veteran limited his range of motion during testing, including repetitive testing and pain on motion under the DeLuca criteria, to 10 degrees of flexion but was able to bend more than 60 degrees to pick up his car keys and lean over to remove his shoes and socks.  No straight leg raising was present and vibration sense was intact at the knees, ankles and toes.  The examiner indicated that the Veteran was employed as a maintenance technician at a cable company and his duties included climbing ladders, performing maintenance on cable lines and driving a vehicle.  The examiner noted that the Veteran can perform both walking and sedentary jobs.  

Following the United States Court of Appeals for Veterans Claims' decision to vacate the Board's denial and remand, the Board remanded in June 2015.  The Veteran was afforded a third VA examination in September 2015.  The Veteran reported that his back pain was worsening over time and that he had radiating right arm numbness which he believed was related to his low back degenerative disc disease.  

Upon range of motion testing of the thoracolumbar spine, the examination revealed flexion to 80 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 5 degrees, for a combined range of motion of 120 degrees.  The examiner noted that range of motion testing was abnormal or outside the normal range because the Veteran intentionally manipulated the examination results by deliberately resisting range of motion testing.  The range of motion recorded for forward flexion was based on the Veteran's witnessed ability to sit upright on the examination table with his legs outstretched before him.  The position replicated the prior standing range of motion testing that was performed, in which he displayed dramatically less range of motion, at about 15 degrees.  During the examination, the Veteran displayed jumping and complaints of pain when any part of his back was touched and the examiner noted that this was not consistent with spinal pathology.  Range of motion did not change after repetitive use testing.  Guarding or muscle spasm resulting in abnormal gait or abnormal spinal contour was not present.  Strength was 5/5 with no muscle atrophy.  Reflex and sensory examination was normal.  The examiner specifically noted that the Veteran did not have ankylosis, radiculopathy, intervertebral disc syndrome, or any other neurologic abnormalities.  No straight leg raising pain was present.  The VA examiner opined that the Veteran's neurological complaints were not likely related to his service-connected spine disability because an MRI showed mild degenerative joint disease at L1-2, L4-5, and L5-S1with no extruding discs and that there was no nerve encroachment or spinal stenosis.

The Board finds that the Veteran's statements regarding his symptoms and their effects on his daily life are not credible.  The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1447, 1481 (Fed. Cir. 1997).  Two separate examiners have raised concerns about the Veteran's performance at examinations.  In January 2013 it was noted that both muscle testing and range of motion testing were different when the Veteran was distracted.  The Board finds this as an indication that the Veteran was intentionally trying to alter the findings on examination.  In September 2015, a different examiner specifically noted intentional manipulation of examination results by the Veteran when he deliberately resisted range of motion testing.  In addition, the examiner observed that while the Veteran displayed jumping and complaints of pain with light touch to any part of the back this was not consistent with spinal pathology and is more likely theatrical in nature.  As the Veteran has exaggerated his symptomatology on multiple occasions, the Board finds that his reports regarding his symptomatology and their effects on his daily life are not credible and are afforded no probative weight.  Of note, the Veteran has reportedly tried to manipulate findings relating to pain, limitation of motion, and muscle testing.  Given that the exaggeration is not limited to one particular type of complaint, the Board is affording no weight to all of the Veteran's reports regarding the frequency, severity, presence, and effects of the lumbar spine symptomatology.  

The medical evidence in this case shows that prior to January 24, 2013, the Veteran's lumbar spine disability was manifested by pain and limitation of motion, but with forward flexion greater than 30 degrees; ankylosis of the entire thoracolumbar spine was not present.  Since January 24, 2013, the disability has been manifested by pain and limitation of motion, but without unfavorable ankylosis of the entire thoracolumbar spine.  The September 2015 and January 2013 examiners both specifically found that ankylosis was not present.  While range of motion testing revealed 10 degrees of flexion in January 2013, the examiner adequately explained why this finding was not valid, noting that the Veteran was able to bend more than 60 degrees to pick up his car keys and lean over to remove his shoes and socks.  As such, the Board finds that flexion was greater than 30 degrees during that period.  Given the above, the Board finds that the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine were not met at any point during the appeal.  See 38 C.F.R. § 4.71a.

The Board has considered whether a higher rating can be awarded based on the effects during flare ups of the disability.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In this case, the Veteran denied experiencing flare ups at the September 2015 examination.  During the January 2013 examination, the Veteran reported flare ups with kneeling and weather changes described as an increase in back pain.  There was no indication of any additional limitation of motion during the flare ups.  At the September 2007 examination, the Veteran reported weekly flare ups lasting for several hours which the Veteran treated with medication.  Again, there was no allegation of additional limitation of motion during the flare ups.  The Board also observes that the Veteran's statements regarding his symptomatology and their effects have been afforded no probative weight.  In addition, at all three examinations range of motion was not additionally limited after repetitive use.  Given the description of the flare ups by the Veteran, the lack of credibility of the lay statements, and the findings on examination, the Board finds that the evidence is against a finding of additional limitation of motion during flare ups at any point during the appeal period.  

The Board has also considered whether a separate rating should be assigned for neurological manifestations of the lumbar spine disability.  Again, the Veteran's lay statements are not afforded any probative weight.  Additionally, the other evidence of record is against a finding that the Veteran has compensable neurological manifestations of his lumbar spine disability.  The Board notes that the Veteran has offered no medical evidence suggesting that a lumbar spine disability could affect his upper extremities as he claims.  On examination and during treatment, motor function, reflex, and sensation testing of the lower extremities was all normal, with the exception of mildly decreased strength at the left knee in September 2007.  See September 2007, January 2013, and September 2015 examination findings; August 2012 VA treatment note.  In addition, both the January 2013 and September 2015 examiners specifically noted that straight leg raise testing was negative, there was no radicular pain or other signs or symptoms of radiculopathy, and that no nerves were affected by radiculopathy.  The September 2015 examiner made this finding after examination as well as review of radiology and an MRI which showed nonextruding discs.  Given the medical findings and the lack of credibility of the Veteran's statements, the Board finds that a separate rating for neurological manifestations is not warranted.  As both the September 2015 and January 2013 examiners noted the Veteran did not have intervertebral disc syndrome (IVDS) and there is no credible evidence of any incapacitating episodes of IVDS, the Board finds that rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not be appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent prior to January, 24, 2013 and in excess of 40 percent from January 24, 2013.  

Extraschedular Evaluation

This case was previously referred to the Director of Compensation Service and the Director determined that an extraschedular rating was not warranted.  The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)(2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

The Board is aware that the Veteran has reported wearing a back brace; having weekly flare ups in 2007, radiating pain with numbness, weakness, and falls; exercising care with motion; limiting social activities; and worsening pain with certain activities.  However, the Board has found that the Veteran's statements lack credibility.  The credible evidence of record reflects that the Veteran's lumbar spine disability is manifested by pain and limitation of motion, symptoms that are clearly contemplated in the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, entitlement to an extraschedular consideration is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), chronic low back strain and degenerative joint disease, tinnitus, removal of skin tags, and erectile dysfunction.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  The Board notes that the Veteran's PTSD is rated under a general formula that accounts for any occupational and social impairment caused by that disability.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, there is no credible assertion that looking at the erectile dysfunction, removal of skin tags, tinnitus, low back disability, or PTSD, there is some unaccounted for effect that arises because of the disabilities interactions or effects in relation to one another.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against ratings higher than those already assigned.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating higher than 20 percent for a lumbar spine disability for the period prior to January 24, 2013, is denied.

A disability rating higher than 40 percent for a lumbar spine disability for the period from January 24, 2013, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


